Title: From Benjamin Franklin to Jared Eliot, 24 December 1751
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir,
Philada. Dec. 24. 1751
I wrote you at large per My Son, in answer to your former Favours, and sent you an Extract of Mr. Collinson’s Letter, who much admires your Tracts on Husbandry. Herewith you will receive a Manuscript of a Friend of Mr. Collinson’s, and a printed Book; which you may keep till Spring, and then return to me: I believe they will afford you Pleasure.
I send you also enclos’d a Letter from my Friend John Bartram, whose Journal you have read. He corresponds with several of the greatest Naturalists in Europe, and will be proud of an Acquaintance with you. I make no Apologies for Introducing him to you, for tho’ a plain illiterate Man, you will find he has Merit. And since for want of Skill in Agriculture I cannot converse with you pertinently on that valuable Subject, I am pleas’d that I have procur’d you two Correspondents who can.

I am glad you have introduc’d English Declamation into your College. It will be of great Service to the Youth, especially if Care is taken to form their Pronunciation on the best Models. Mr. Whittlesea who was lately here, will tell you, that we have little Boys under 7, who can deliver an Oration with more Propriety than most Preachers. ’Tis a Matter that has been too much neglected. I am, Dear Sir, Yours affectionately
B Franklin
